 



EXHIBIT 10.14

 

Jensyn Acquisition Corp.

800 West Main Street, Suite 204
Freehold, New Jersey 07728



 

January 31, 2018

 

Victor Ferreira

Karen Ferreira

100 Crossway Park Drive West, Suite 406

Woodbury, New York 11797

 

To whom it may concern:

 

Reference is made to that certain Membership Interest Purchase Agreement (the
“Purchase Agreement”), dated November 3, 2017, between JENSYN ACQUISITION CORP.
(“JAC”), BAE ENERGY MANAGEMENT, LLC (the “Company”), VICTOR FERREIRA, an
individual (“Victor”) and KAREN FERREIRA, an individual (“Karen”). Capitalized
terms used herein that are not otherwise defined shall have the meanings
ascribed to them in the Purchase Agreement.

 

The parties hereby agree that the terms contained in this paragraph were
intended to be included in the Purchase Agreement, but were inadvertently
omitted. Therefore, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, JAC hereby agrees that, upon
exercise of any of the warrants to purchase its securities outstanding on the
date hereof, JAC will pay one-half of the cash it receives upon exercise of such
warrants to Victor and Karen. Victor and Karen will each be entitled to receive
one-half of the cash payable to them. Such amounts will be paid to Victor and
Karen no more than five business days after JAC receives the cash relating to
the exercise of the warrant.

 

This letter agreement will be governed as to validity, interpretation,
construction, effect and in all other respects by the internal laws of the State
of New York. Each party hereto hereby (i) agrees that any legal suit, action or
proceeding arising out of or relating to this Agreement shall be instituted
exclusively in the City and County of New York, (ii) waives any objection to the
venue of any such suit, action or proceeding, and the right to assert that such
forum is an inconvenient forum, and (iii) irrevocably consents to the
jurisdiction of the courts in the City and County of New York in any such suit,
action or proceeding. Each party hereto further agrees to accept and acknowledge
service of any and all process that may be served in any such suit, action or
proceeding in the City and County of New York and agree that service of process
upon it mailed by certified mail to its address shall be deemed in every respect
effective service of process in any such suit, action or proceeding. The parties
hereby expressly waive all rights to trial by jury in any suit, action or
proceeding arising under this letter agreement.



 

  

 

 

EXHIBIT 10.14

 

Very truly yours,       JENSYN ACQUISITION CORP.         By: /s/ Jeffrey J.
Raymond   Name: Jeffrey J. Raymond   Title: President and Chief Executive
Officer  

 

  Agreed:       /s/ Victor Ferreira   Victor Ferreira       /s/ Karen Ferreira  
Karen Ferreira

 

  

 

 

 

